ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
PER CURIAM:
This case returns to us on remand from the Supreme Court of the United States. Luis v. United States, 578 U.S.-,-, 136 S.Ct. 1083, 194 L.Ed.2d 256 (2016). In our earlier opinion, we affirmed the district court’s finding that there was no Sixth Amendment right to use untainted, substitute assets to hire counsel. See Luis v. United States, 564 Fed.Appx. 493, 494 (2014) (per curiam). The Supreme Court granted a petition for writ of certiorari and vacated our judgment, holding that a defendant “has a Sixth Amendment right to use her own ‘innocent’ property to pay a reasonable fee for the assistance of counsel.” Luis, 578 U.S. at-, 136 S.Ct. at *9051096 (2016) (plurality opinion). Accordingly, based on the judgment of the Supreme Court, we now vacate the district court’s order granting the government’s motion for a preliminary injunction and remand this case to the district court for further proceedings consistent with the Supreme Court’s opinion.
VACATED AND REMANDED.